Title: To Thomas Jefferson from John Laval, 5 February 1824
From: Laval, John
To: Jefferson, Thomas

Sir,Philadelphia Feby 5th 1824.I have been prevented, to this day, by indisposition, from informing you that, agreeably to your desires, I have ordered from London, on the 20th of December Ulto. Gerard’s Plan of education in the Marischal College & university of Aberdeen, with the reasons of it printed by Chalurers of Aberdeen; also Baxter’s history of England, the 8vo edition, if any has been printed, if not & then only, the 4to Book. I expect to receive these works at the same time with Russell’s view of education—The four last volumes of Las Cases were forwarded to you by two different Mails, at a Week’s interval, in the latter part of december—I have not been able to obtain a Copy of Made Campan’s Memoirs, in french, there has not been a single one for sale in all the Bookstores of Philadelphia  or N. York.—A Gentleman of the Russian Legation had promised to send me from Washington the Copy he received from France, but he has neglected to  fulfil his promise.—We have here, a pretty good edition of the Work in English, printed in Philadelphia in a large volume 8vo boards—at $2–75/100—I will send one to you, if you think the translation may supply the Original.I inclose my  with you & the Bill, Receipted, of Mr A. Kneeland—With the highest consideration & respectYour very humble ServantJohn Laval